Title: To John Adams from Francis Dana, 7 March 1783
From: Dana, Francis
To: Adams, John


Dear Sir
St: PetersbourgFeby. 24th: 1783. O.S. [7 March N.S.]

The post of yesterday brôt me your obliging favour of the 5th. of this month N.S. in which you say nothing of the Treaty with Sweden which the Leyden Gazette tells us was signed that day. I do not doubt the fact, from the intelligence you gave me some time past of the prepared state of it. My former letter will have advised you of the deficiency of Mr: Grand’s Credit and of my proposal to draw in case of necessity, upon your bank. I will pledge my private estate for your security if you will answer the draft when I shall make it. The resolution of Congress which you lately transmitted to me I apprehend can alone make any difficulty. It must be surmounted.
I shall follow your advice about administering the Oath of Allegiance— When I asked your opinion about a certain step wh: I proposed to take, it was not with a view of making you responsible in the least degree for it. I asked it as of my private friend. I perceive your objections to it in their full force, thô you have not particularly assigned them. But a short answer is alone sufficient. Necessity knows no Law. And this Necessity I begin to feel will soon become irresistable. I must and I will take it. They must charge themselves with the disagreable consequences of it, if any shou’d follow from it, of which I am not aware, who have imposed this necessity upon me— I am not sorry that a certain Gentleman has resigned, but this resignation can have no influence upon my determination— You will have heard from your Son shortly after the date of your Letter, from Gottenbourg, from whence he wrote me. He has been neglectful of my Instructions to keep you constantly informed about himself, while on his route
I have this day communicated my Mission to the Vice Chancellor Count Ostermann, without having been advised to do so by my correspondent; but I had immediate assurances that the way was clear. It is strange that any one shou’d have thought otherwise.
Adieu my dear Sir. I am yours affectionately
FD

